Exhibit 10.2


EXECUTION COPY

LETTER AGREEMENT
BETWEEN
SALESFORCE.COM, INC.
AND
DEUTSCHE BANK AG, LONDON BRANCH
 


THIS LETTER AGREEMENT (the “Letter Agreement”) is made as of December 17, 2014,
between salesforce.com, inc. (“Counterparty”), and Deutsche Bank AG, London
Branch (“Bank”).
DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THIS LETTER AGREEMENT AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE THIS LETTER AGREEMENT. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THIS LETTER AGREEMENT BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND
COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES
INC. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR
PROTECTION CORPORATION (SIPC).
WITNESSETH:
WHEREAS, Counterparty entered into (i) a base issuer warrant transaction with
Bank pursuant to an ISDA confirmation dated as of January 12, 2010 (reference
number 364745 and as amended from time to time, the “Base Warrant Confirmation”)
and (ii) an additional issuer warrant transaction with Bank pursuant to an ISDA
confirmation dated as of January 15, 2010 (reference number 365487 and as
amended from time to time, the “Additional Warrant Confirmation”, and together
with the Base Warrant Confirmation, the “Warrant Confirmations”), pursuant to
which the Bank purchased from the Counterparty Warrants;
WHEREAS, Bank and Counterparty desire to effect a termination (the
“Termination”) of the Warrant Confirmations in an amount equal to the Number of
Unwound Warrants (as defined below), on the terms hereof and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing, Counterparty and Bank,
intending to be legally bound, mutually covenant and agree as follows:
Section 1.     Definitions. Capitalized terms used herein but not otherwise
defined shall have the meanings assigned to them in the Warrant Confirmations.
Section 2.    Termination.
(i)
On each Unwind Settlement Date (as defined below), the aggregate Number of
Warrants for all Components in the Base Warrant Confirmation shall be reduced by
the Number of Unwound Warrants (as defined below) in respect of the Relevant
Week corresponding to such Unwind Settlement Date; provided that in the event
that the Number of Unwound Warrants for the Relevant Week corresponding to such
Unwind Settlement Date is greater than the aggregate Number of Warrants that
remain outstanding under the Base Warrant Confirmation (such excess, the “Excess
Warrants”), then the Number of Warrants that remain outstanding under the
Additional Warrant Confirmation shall be reduced by the number of Excess
Warrants; provided, further that following such reductions neither the aggregate
Number of Warrants that remain outstanding under the Base Warrant Confirmation
nor the aggregate Number of Warrants that remain outstanding under the
Additional Warrant Confirmation shall be less than zero; provided, further that
the amount by which the Number of Warrants for each






 

--------------------------------------------------------------------------------




Component under each Warrant Confirmation is reduced shall be the same for all
Components under each Warrant Confirmation other than differences due to
rounding.
(ii)
On the Unwind End Date, (a) Bank shall send to Counterparty (x) if the aggregate
Number of Warrants that remain outstanding under each of the Warrant
Confirmations equals zero, a notice that Bank has completed the unwind of its
Hedge Positions with respect to the aggregate Number of Warrants outstanding
under each of the Warrant Confirmations as of the date hereof (the “Outstanding
Warrants”) and (y) if the aggregate Number of Warrants that remain outstanding
under either Warrant Confirmation is greater than zero, a notice containing the
Number of Warrants that remain outstanding under each Warrant Confirmation with
respect to each Component thereunder, including a schedule of such reduced
Number of Warrants for each Component that will replace the Number of Warrants
referenced in Annex A of each Warrant Confirmation and (b) Bank shall send to
Goldman, Sachs & Co. (with a copy to: Michael Voris, (212) 902-4895,
michael.voris@gs.com; Bryan Goldstein, (212) 855-9696, Bryan.Goldstein@gs.com;
and eq-derivs-notifications@ny.email.gs.com) a notice indicating that Bank is no
longer unwinding its Hedge Positions with respect to the Outstanding Warrants.
The parties further agree that in the case of clause (a)(y) above, the Capped
Number set forth in the “Limitations on Settlement by Issuer” section of each
Warrant Confirmation will be amended to reflect the Termination.

Section 3.    Settlement in Respect of Termination. On each Unwind Settlement
Date, Counterparty shall deliver to Bank a number of Shares equal to the product
of (i) the Number of Unwound Warrants in respect of the Relevant Week
corresponding to such Unwind Settlement Date multiplied by (ii) the Number of
Shares per Warrant in respect of the Relevant Week corresponding to such Unwind
Settlement Date. Such Shares shall be delivered to Bank in book-entry format
through the facilities of the Depository Trust Company and shall be free of any
transfer restrictions, whether under securities laws or otherwise.
“Unwind Settlement Date” means the date one Settlement Cycle following the last
Scheduled Trading Day of each calendar week during the Unwind Period (each such
week, a “Relevant Week”), provided that the Unwind Settlement Date for the final
Relevant Week shall occur one Settlement Cycle following the Unwind End Date
(the “Final Unwind Settlement Date”).
“Unwind Period” means the period of consecutive Scheduled Trading Days
commencing on and including the Unwind Start Date and ending on and including
the Unwind End Date, subject to the last paragraph in Exhibit A.
“Unwind Start Date” means the Scheduled Trading Day immediately following the
date hereof.
“Unwind End Date” means the earlier of (i) February 27, 2015 and (ii) the date
on which Bank completes the unwind of its Hedge Positions with respect to the
Outstanding Warrants.
“Number of Shares per Warrant” with respect to any Relevant Week means an amount
determined based on the grid attached as Exhibit A to this Letter Agreement.
“Number of Unwound Warrants” with respect to any Relevant Week means the number
of Warrants with respect to which Bank has completed the unwind of its Hedge
Positions during such Relevant Week.
Section 4.     Representations. Counterparty hereby represents and warrants to
Bank that:
(i)
this agreement has been duly authorized, executed and delivered by Counterparty
and constitutes its valid and binding agreement, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally;

(ii)
it is not entering into this Letter Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to manipulate the price of the






 



--------------------------------------------------------------------------------




Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);
(iii)
Counterparty is not, and after giving effect to the transactions contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act;

(iv)
Counterparty is not as of the date hereof, and shall not be after giving effect
to the transactions contemplated hereby, “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code);

(v)
the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares will not be subject to a “restricted period” as such
term is defined in Regulation M under the Exchange Act during the Unwind Period;

(vi)
(a) the Shares to be delivered to Bank pursuant to Section 3 have been duly
authorized and, when delivered pursuant to the terms hereof, shall be validly
issued, fully-paid and non-assessable, and such issuance of Shares shall not be
subject to any preemptive or similar rights and (b) such number of Shares have
been accepted for listing or quotation on the Exchange, subject to notice of
issuance; and

(vii)
Counterparty has not made any purchase of blocks by or for itself or any of its
“affiliated purchasers” (as such term is defined in Rule 10b-18 under the
Exchange Act) pursuant to the one block purchase per week exception in Rule
10b-18(b)(4) under the Exchange Act during each of the four calendar weeks
preceding, and during the week of, the date hereof, and Counterparty agrees and
acknowledges that it shall not, and shall cause its affiliates and affiliated
purchasers not to, directly or indirectly (including by means of a derivative
instrument) enter into any transaction to purchase any Shares during the period
beginning on and including the date hereof and ending on and including the last
day of the Unwind Period. For the avoidance of doubt, this clause (vi) shall not
prohibit any purchase of Shares effected by or for an issuer “plan” by an “agent
independent of the issuer” (as such terms are defined in Rule 10b-18 under the
Exchange Act).

Section 5.    No Reliance, etc. Each party represents that (i) it is entering
into this Letter Agreement as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in this Letter Agreement; (iv) it has not relied on the
other party for any legal, regulatory, tax, business, investment, financial, and
accounting advice, and it has made its own investment, hedging, and trading
decisions based upon its own judgment and upon any view expressed by the other
party or any of its agents; (v) it is entering into this Letter Agreement with a
full understanding of the terms, conditions and risks thereof and it is capable
of and willing to assume those risks. Counterparty represents that (vi) on the
date hereof, (A) none of Issuer and its officers and directors is aware of any
material nonpublic information regarding Issuer or the Shares and (B) all
reports and other documents filed by Issuer with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.


Section 6.    Account for Delivery of Shares to Bank:
 
DEUTSCHE BANK SECURITIES INC
Sub Agent BIC: NWSCUS33
Inst/Broker ID: 00000573
Agent ID: 00000573
DTC Participant ID: 00000573







 



--------------------------------------------------------------------------------




Section 7.    No Other Changes. Except as expressly set forth herein, all of the
terms and conditions of the Warrant Confirmations shall remain in full force and
effect and are hereby confirmed in all respects.
Section 8.    Acknowledgments and Agreements. Counterparty acknowledges and
agrees that (i) Counterparty does not have, and shall not attempt to exercise,
any influence over how, when or whether to effect purchases of the Shares by
Bank (or its agent or affiliate) in connection with this Letter Agreement and
(ii) Counterparty is entering into this Letter Agreement and, if applicable,
will deliver any notice hereunder in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act, and that it has not
entered into or altered and will not enter into or alter any corresponding or
hedging transaction or position with respect to the Shares. Counterparty and
Bank each acknowledges that it is the intent of the parties that this Letter
Agreement comply with the requirements of paragraphs (c)(1)(i)(A) and (B) of
Rule 10b5-1 under the Exchange Act and this Letter Agreement shall be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act. Counterparty acknowledges and agrees that any amendment, modification or
waiver of the terms set forth herein must be effected in accordance with the
requirements for the amendment of a “plan” as defined in Rule 10b5-1(c) under
the Exchange Act. For the avoidance of doubt, Counterparty agrees that Section
13.2 of the Equity Definitions remains applicable with respect to the unwinds of
any Hedge Positions and Hedging Activities of Bank in respect of the Transaction
subject to each Warrant Confirmation. Bank acknowledges and agrees that it will
use good faith efforts to effect purchases of the Shares in connection with this
Letter Agreement in a manner that Bank reasonably believes, based on the
representations, warranties and agreements of Counterparty set forth herein,
that if such purchases were made by Counterparty, they would meet the
requirements of Rule 10b-18(b)(2), (3) and (4) under the Exchange Act, subject
to any delays between the execution and reporting of a trade of the Shares on
the Exchange and other circumstances beyond Bank’s control.
Section 9.    Unwound Warrants. Except for the deliveries pursuant to this
Letter Agreement, the parties agree that no payments or deliveries shall become
due or payable and no exercises shall occur, with respect to the Warrants
unwound hereunder; provided, however, that until the Final Unwind Settlement
Date, the unwound Warrants shall remain subject to adjustment pursuant to the
terms of the Warrant Confirmations, except that the sole terms that may be
adjusted with respect thereto shall be the terms “Unwind Price” and “Number of
Shares per Warrant” on Exhibit A and the Number of Unwound Warrants, in each
case, in respect of each Unwind Settlement Date, and any such adjustments shall
be made in order to account for the economic effect of such adjustment event on
the unwind contemplated by this Letter Agreement, as determined in good faith
and in a commercially reasonable manner by Bank. For the avoidance of doubt,
Bank may make such an adjustment to the “Unwind Price”, the “Number of Shares
per Warrant” and the Number of Unwound Warrants regardless of whether the
relevant adjustment event occurred prior to the start of the Unwind Period.
Section 10.    Method of Delivery. Whenever delivery of funds, Shares or other
assets is required hereunder by or to Counterparty, such delivery shall be
effected through DBSI. In addition, all notices, demands and communications of
any kind relating to this Letter Agreement between Bank and Counterparty shall
be transmitted exclusively through DBSI.
Section 11.    Governing Law. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without
reference to choice of law doctrine).
Section 12.    Counterparts. This Letter Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
all of the signatures thereto and hereto were upon the same instrument.





 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
executed as of the date first above written.
DEUTSCHE BANK AG, LONDON BRANCH
By:
/s/ Michael Sanderson
 
Name:
Michael Sanderson
 
Title:
Attorney in Fact
 
By:
/s/ Lars Kestner
 
Name:
Lars Kestner
 
Title:
Attorney in Fact



DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Letter Agreement


By:
/s/ Michael Sanderson
 
Name:
Michael Sanderson
 
Title:
Managing Director
 
By:
/s/ Lars Kestner
 
Name:
Lars Kestner
 
Title:
Managing Director













SALESFORCE.COM, INC.




By:__/s/ Mark Hawkins_________________
Authorized Signatory
Name: Mark Hawkins
Title: EVP, Chief Financial Officer







 

